Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   AGRI-SYSTEMS d/b/a ASI INDUSTRIAL,
   1300 Minnesota Ave
   Billings, Montana 59101
                                                     Case No. 19-cv-2238
          Plaintiff,

   v.

   STRUCTURAL TECHNOLOGIES, LLC,
   10150 Old Columbia Road,
   Columbia, Maryland 21046

          Defendant.

   STRUCTURAL TECHNOLOGIES, LLC,

          Counter Plaintiff,

   v.

   AGRI-SYSTEMS d/b/a ASI INDUSTRIAL,

          Counter-Defendant.


                           STRUCTURAL TECHNOLOGIES LLC’S
                       ANSWER TO COMPLAINT AND COUNTERCLAIM

         Defendant, Structural Technologies, LLC (“Structural”), through undersigned counsel,

  hereby submits this Answer to the Complaint of Plaintiff, Agri-Systems d/b/a ASI Industrial

  (“ASI”) and Counterclaim, and states upon information and belief, the following:

                                              PARTIES

         1.      Structural lacks knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 1 of the Complaint and, therefore, denies them.

         2.      Admitted.
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 2 of 15




                                    JURISDICTION AND VENUE

         3.       Admitted.

         4.       The “subcontract” referenced in Paragraph 4 of the Complaint speaks for itself

  and is therefore the best evidence of the contents therein. That subcontract was prepared by ASI.

  To the extent that any allegations of fact set forth in Paragraph 4 of the Complaint are

  inconsistent with the subcontract, they are denied, and they should be construed against the

  drafter, ASI.

         5.       Paragraph 5 of the Complaint states a legal conclusion to which no response is

  required. To the extent that a response is required, Paragraph 5 is denied.

         6.       Paragraph 6 of the Complaint states a legal conclusion to which no response is

  required. To the extent that a response is required, Paragraph 6 is denied.

                                       BACKGROUND FACTS

         7.       Structural lacks knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 7 of the Complaint and, therefore, denies them.

         8.       The “contract” referenced in Paragraph 8 of the Complaint speaks for itself and is

  therefore the best evidence of the contents therein. To the extent that any allegations of fact set

  forth in Paragraph 8 of the Complaint are inconsistent with the contract, they are denied, and

  they should be construed against the drafter, ASI.

         9.       Admitted only that Structural understood that the Project and any method of

  construction was per the Contract and Subcontract plans and specifications, which are documents

  that speak for themselves and to the extent that any allegations of fact set forth in Paragraph 9 of

  the Complaint are inconsistent with the Contract and Subcontract plans and specifications, they

  are denied.



                                                   2
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 3 of 15




         10.     Structural lacks knowledge or information sufficient to form a belief as to the

  truth of the allegations set forth in Paragraph 10 of the Complaint and, therefore, denies them.

         11.     Admitted only that Structural is the exclusive distributor of VSL post-tensioning

  products and construction systems in the United States; otherwise Structural lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 11

  of the Complaint and, therefore, denies them.

         12.     The “Subcontract” referenced in Paragraph 12 of the Complaint and attached as

  Exhibit 1 speaks for itself and is therefore the best evidence of the contents therein. To the

  extent that any allegations of fact set forth in Paragraph 12 of the Complaint are inconsistent with

  the Subcontract, they are denied.

         13.     The “Subcontract” referenced in Paragraph 13 of the Complaint and attached as

  Exhibit 1 speaks for itself and is therefore the best evidence of the contents therein. To the

  extent that any allegations of fact set forth in Paragraph 13 of the Complaint are inconsistent with

  the Subcontract, they are denied.

         14.     The “Subcontract” referenced in Paragraphs 12 and 13 of the Complaint and

  attached as Exhibit 1 sets forth the parties’ respective obligations and responsibilities and speaks

  for itself and is therefore the best evidence of the contents therein. To the extent that any

  allegations of fact set forth in Paragraph 14 of the Complaint are inconsistent with the

  Subcontract, they are denied.

         15.     Admitted that Structural is generally familiar with the slip form pour method;

  otherwise denied as to the truth of the remaining allegations set forth in Paragraph 15.

         16.     Admitted only that Structural participated in planning and coordination meetings

  and communicated with ASI, the designer and constructor of the Project, regarding the design



                                                    3
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 4 of 15




  and construction of the silos and its Subcontract Work; otherwise denied as to the truth of the

  remaining allegations set forth in Paragraph 16.

          17.     Admitted only that Structural furnished and installed the sheathed prestressing

  strands and furnished the anchorages for use in the construction of the Project; otherwise

  Structural lacks knowledge or information sufficient to form a belief as to the truth of the

  allegations set forth in Paragraph 17 of the Complaint and, therefore, denies them.

          18.     Denied.

          19.     Denied.

          20.     Denied.

          21.     Denied.

          22.     Denied.

                               COUNT I – BREACH OF CONTRACT

          23.     Structural incorporates the responses set forth in Paragraphs 1 through 22 as if

  fully set forth herein.

          24.     Denied as to all allegations of fact contained with Paragraph 24 and

  subparagraphs a through d.

          25.     Denied.

          26.     Denied.

          27.     Denied.

          28.     Denied; Paragraph 28 of the Complaint states a legal conclusion to which no

  response is required.

          29.     Denied; Paragraph 29 of the Complaint states a legal conclusion to which no

  response is required.



                                                     4
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 5 of 15




          30.     Paragraph 30 of the Complaint states a legal conclusion to which no response is

  required. To the extent that a response is required, Paragraph 30 is denied.

                              COUNT II – BREACH OF WARRANTY

          31.     Structural incorporates the responses set forth in Paragraphs 1 through 30 as if

  fully set forth herein.

          32.     The “Subcontract” referenced in Paragraphs 12 and 13 of the Complaint and

  attached as Exhibit 1 sets forth the parties’ respective obligations, responsibilities and express

  warranties and speaks for itself and is therefore the best evidence of the contents therein. To the

  extent that any allegations of fact set forth in Paragraph 32 of the Complaint are inconsistent with

  the Subcontract, or any express warranty stated therein, they are denied, and they should be

  construed against the drafter, ASI.

          33.     Admitted.

          34.     The “Subcontract” referenced in Paragraphs 12 and 13 of the Complaint and

  attached as Exhibit 1 sets forth the parties’ respective obligations, responsibilities and express

  warranties and speaks for itself and is therefore the best evidence of the contents therein. To the

  extent that any allegations of fact set forth in Paragraph 34 of the Complaint are inconsistent with

  the Subcontract, or any express warranty stated therein, they are denied.

          35.     Denied.

          36.     Denied; Paragraph 36 of the Complaint states a legal conclusion to which no

  response is required.

  Denied as to the allegations of fact set forth in the unnumbered paragraph following Paragraph

  36, which state a legal conclusion to which no response is required.




                                                    5
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 6 of 15




          The second paragraph following Paragraph 36 of the Complaint, together with all

  subparts, is an ad damnum clause to which no response is required. To the extent that a response

  is required, Structural denies all allegations of fact set forth therein.

                          AFFIRMATIVE AND ADDITIONAL DEFENSES

          Structural hereby asserts each of the following affirmative and additional defenses to the

  claims set forth in ASI’s Complaint:

                                            FIRST DEFENSE

          Structural denies all the allegations not expressly admitted herein.

                                 SECOND AFFIRMATIVE DEFENSE

          ASI fails to state a claim against Structural upon which relief can be granted.

                                  THIRD AFFIRMATIVE DEFENSE

          ASI’s claims are barred by its first material breach of the Subcontract.

                                 FOURTH AFFIRMATIVE DEFENSE

          ASI’s claims are barred because it materially breached the Subcontract and/or failed to

  meet all conditions precedent for asserting its claims.

                                   FIFTH AFFIRMATIVE DEFENSE

          ASI’s claims are barred by the terms of the Subcontract.

                                   SIXTH AFFIRMATIVE DEFENSE

          ASI’s claims are barred by the doctrine of estoppel.

                                SEVENTH AFFIRMATIVE DEFENSE

          ASI’s claims are barred by its failure to mitigate its damages.

                                  EIGHTH AFFIRMATIVE DEFENSE

          ASI’s claims are barred by the doctrines of payment, set-off and recoupment.



                                                      6
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 7 of 15




                                 NINTH AFFIRMATIVE DEFENSE

         ASI fails to state a claim for the recovery of attorneys’ fees and costs.

                                 TENTH AFFIRMATIVE DEFENSE

         ASI’s claims are barred by the doctrine of ratification.

                                 ELEVENTH AFFIRMATIVE DEFENSE

         ASI’s claims are barred by the doctrines of waiver and release.

         In addition to the foregoing, Structural reserves the right to raise all defenses available to

  it, including, but not limited to, those asserted herein, and reserves the right to reply upon any

  other defenses, including affirmative defense, that may become available to it during the course

  of discovery in this matter.

         WHEREFORE, having fully answered the Complaint, Defendant, Structural

  Technologies, LLC, respectfully requests that this Honorable Court deny the relief sought by

  Agri-Systems d/b/a ASI Industrial against Strucutral, enter judgment in favor Structural and

  against Agri-Systems d/b/a ASI Industrial, and grant such further and additional relief as it

  deems just and proper.




                                                    7
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 8 of 15




                  COUNTERCLAIM OF STRUCTURAL TECHNOLOGIES, LLC

          Counter Plaintiff, Structural Technologies, LLC (“Structural), through undersigned

  counsel and pursuant to Rule 13 of the Federal Rules of Civil Procedure, hereby submits its

  Counterclaim against Counter-Defendant, Agri-Systems d/b/a ASI Industrial (“ASI”), and in

  support hereof states, upon information and belief, the following:

                                      PARTIES & JURISDICTION

          1.      Structural is a Maryland limited liability company with its principal place of

  business at 10150 Old Columbia Road, Columbia, Maryland 21046. Structural was the

  subcontractor for the project at issue in this dispute. At all times relevant hereto, Structural was

  licensed and authorized to do business in the State of Colorado.

          2.      ASI is a Montana Corporation with its principal place of business at 1300

  Minnesota Avenue, Billings, Montana 59101. ASI was the designer and constructor for the

  project at issue in this dispute.

          3.      This Court has subject matter jurisdiction over Structural’s Counterclaim pursuant

  to 28 U.S.C. § 1367(a) because it arises out of the same transaction or occurrence that is the

  subject matter of ASI’s Complaint.

                                                FACTS

          4.      This Counterclaim arises out of ASI’s defective design, workmanship, and

  interference with Structural’s performance, and ASI’s failure to timely pay Structural pursuant to

  a Subcontract for the supply and installation of post-tensioning strands, in connection with ASI’s

  design and construction of six, concrete storage silos located in Greely, Colorado (the “Project”).
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 9 of 15




         A.      ASI and Structural entered into a Subcontract.

         5.      On or about June 25, 2018, Structural and ASI entered into a subcontract in the

  fixed-price sum of $232,500.00, pursuant to which, in exchange for ASI’s full and timely

  payment, Structural agreed to furnish and install post-tensioning, coated and sheathed steel

  tendons (“monostrands”) and supply anchor bearing plates for incorporation by ASI into ASI’s

  Work under its overall contract with Omaha Track Company to design and construct six concrete

  storage silos (hereinafter the “Subcontract,” “Work,” “Contract,” and “Owner”).1 A true and

  correct copy of the Subcontract is attached to this Counterclaim as Exhibit 1.

         6.      The Project consisted of utilizing a concrete slip form method, whereby ASI

  designed and constructed the slip forms and poured all six silos at the same time and

  continuously to the full 135-foot height of the “6-Pack” structure. The slip forms would be

  pulled upward (“slipped up”) as the concrete was being continuously poured for the 6-Pack. The

  monostrands would be placed in the forms during the pour, inserted into the anchors previously

  attached to the bulkheads by ASI, and then tensioned later.

         7.      Structural’s Subcontract Work, however, was limited to only furnishing the

  monostrands and anchorages, installing the monostrand channels to the concrete slip forms,

  installing the monostrands during the slip form pours, removing the recess forms, tensioning the

  monostrands following installation, and removing the post-stressed tails (hereinafter the “VSL

  post-tensioning system”).2 See Ex. 1 at 2, Exhibit A – Scope of Work.

         8.      Although Structural supplied the anchor plates and recess forms for attachment of

  the VSL post-tensioning system to the concrete bulkheads at the base of each silo, ASI and/or its



  1
    Capitalized terms not defined herein have the meaning set forth in the underlying Subcontract
  Documents.
  2
    Structural is exclusive distributor of VSL products in the United States.
                                                  9
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 10 of 15




   other subcontractors were responsible for, among other things, installing the bulkheads, placing

   and connecting the anchor plates to the bulkheads, installing the recess forms, and filling in the

   anchor recesses following removal.3 Id.

          9.       ASI also was responsible for the overall design of the bulkheads, slip forms,

   concrete mixes and connections for the VSL post-tensioning system, including connections for

   the anchors supplied by Structural and ensuring that its slip form system would accommodate,

   and work with, the VSL post-tensioning system.

          10.      Structural’s Subcontract Price assumed Structural would perform its work in a

   single mobilization for the installation of all 978 monostrands (163/silo), running concurrently

   with ASI’s continuous pours of the 6-Pack.

          B.       ASI defectively designed and/or performed the concrete slip forms.

          11.      The Subcontract fully incorporated the plans and specifications and the terms of

   the Contract between ASI and the Owner. See Ex. 1 at 3, Exhibit B – Terms and Conditions of

   Subcontract Agreement. Under the Contract, ASI was responsible for, among other things,

   coordinating its design and all work on the Project to ensure timely and proper performance of

   the Contract.

          12.      ASI’s performance and coordination of the Contract was critical to Structural’s

   performance of its Subcontract Work because the specified-method for installing the VSL post-

   tensioning system, i.e., the feeding of the monostrands into the forms, would run concurrently

   and adjacent ASI and its other subcontractors’ work occurring during the continuous pour of the

   6-Pack.



   3
     Structural’s Scope of Work specifically excluded, among other things, “all carpentry work
   including bulkheads, formwork, shoring, scaffolding, and design thereof,” and “all concrete work
   including furnishing, placing, finishing, and curing. See Ex. 1 at 2, Exhibit A – Scope of Work.
                                                   10
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 11 of 15




          13.     ASI failed to properly coordinate Structural’s Work, and it failed to design and

   properly perform the slip form pour method.

          14.     Specifically, and without limitation unbeknownst to Structural, ASI’s design and

   installation of the slip forms and anchor connections for the VSL post-tensioning system caused

   the concrete bulkheads to dislodge and slip up along with the forms, instead of staying in place,

   as designed, and as required for anchoring of the VSL post-tensioning system.

          15.     In other words, whether by ASI’s design, or ASI’s installation and operation of

   the slip forms (or all of the above), the concrete bulkheads were in friction with the forms and

   moved upward during the slip, which in turn caused the monostrands connected to the bulkheads

   to move upward as the slip forms were raised with the continuous concrete pour.

          C.      Structural notified ASI of its failures and incurred additional costs.

          16.     Although Structural immediately—and repeatedly—notified ASI of its design,

   operation, and/or installation problems, ASI ignored Structural’s concerns and continued with

   the pour unabated, including the infilling of the anchor recesses following the pour.

          17.     Consequently, Structural suffered extensive delays and impacts to its Work and

   Structural was forced to perform extensive rework and additional work to correct the problems

   caused by ASI’s defective design and/or improper installation and operation of the slip forms.

          18.     On or about April 24, 2019, and in response to ASI’s claim that Structural caused

   the issues with the slip forms, Structural provided a detailed response summarizing these issues.

   A true and correct copy the April 24, 2019 Letter is appended hereto as Exhibit 2.




                                                   11
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 12 of 15




          D.      Structural timely submitted a claim under the Subcontract.

          19.     In addition, on or about March 22, 2019, Structural timely submitted a claim for

   its additional costs resulting from ASI’s defective design and/or installation and operation of the

   slip forms and anchors.

          20.     Specifically, Structural suffered additional costs due to, among other things, ASI’

   delayed and intermittent edge form removal, lack of reliable work platforms furnished by ASI,

   additional survey of tendon installation due to edge form slippage, inconsistent electrical power

   and stressing equipment furnished by ASI resulting in delays, extra-scope of work removing

   anchorage recess forms, cleaning of wedge cavities due to edge form slippage, delays due to ASI

   repairing concrete in anchorage zones, short tendon tails, multiple post-slip mobilizations and

   extended internal stressing equipment charges. A true and correct copy of Structural’s Claim is

   appended hereto as Exhibit 3.

          21.     Structural has satisfied all conditions precedent to maintaining this Counterclaim.

                                              COUNT I
                    (Breach of Contract against Agri-Systems d/b/a ASI Industrial)

          22.     Structural incorporates the allegations in Paragraphs 1 through 21 of the

   Counterclaim as if fully set forth herein.

          23.     Structural entered into a valid and enforceable Subcontract with ASI, pursuant to

   which Structural was entitled to full, timely payment for all of Work performed under the

   Subcontract and any acknowledged and properly executed amendments or modifications thereto.

          24.     Structural fully and properly performed all of its obligations under the

   Subcontract including, without limitation, performing all of its Work in accordance with the

   Subcontract and Contract Documents.




                                                   12
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 13 of 15




          25.     Despite Structural fully and faithfully fulfilling all of its obligations under the

   Subcontract, ASI materially breached the Subcontract by, among other things: a) failing to

   timely and properly design, perform and coordinate all of the Work in accordance with the

   Subcontract and Contract Documents, b) defectively designing and/or installing and operating

   the forms resulting in Structural not being able to properly install and/or tension the monostrands

   during and following the pours, c) interfering with Structural’s performance of its Work, d) and

   failing to make timely and full payment to Structural for its full and proper performance of the

   Subcontract.

          26.     As a direct and proximate result of ASI’s multiple and repeated material breaches

   of the Subcontract, Structural has suffered compensable damages as follows: $237,937.09 for the

   Work, and $42,000.00 of additional costs incurred by Structural.

          WHEREFORE, Counter Plantiff, Structural Technologies, LLC, respectfully requests

   that this Honorable Court enter judgment in its favor and against Counter-Defendant Agri-

   Systems d/b/a ASI Industrial, and award Structural compensatory damages in an amount to be

   proven at trial, but which exceeds two hundred and seventy-nine thousand, nine hundred and

   thirty seven dollars and 09/100 ($279,937.09), plus pre- and post-judgment interest, and such

   other and further relief that the Court deems just and proper




                                                    13
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 14 of 15




   Dated: August 7, 2019                 Respectfully Submitted,
                                         KILPATRICK TOWNSEND & STOCKTON LLP

                                     By: /s/ Lawrence M. Prosen
                                         Lawrence M. Prosen
                                         Benjamin L. Williams
                                         607 14th Street NW, Suite 900
                                         Washington, D.C. 20005
                                         Tel: (202) 481-9940
                                         Fax: (202) 508-5858
                                         lprosen@kilpatricktownsend.com
                                         blwilliams@kilpatricktownsend.com

                                         Patrick J. Carew
                                         2001 Ross Avenue, Suite 4400
                                         Dallas, Texas 75201
                                         Tel: (214) 922-7155
                                         Fax: (214) 279-5178
                                         pcarew@kilpatricktownsend.com

                                         Counsel for Defendant Structural
                                           Technologies, LLC




                                       14
Case 1:19-cv-02238-CMA-STV Document 2 Filed 08/07/19 USDC Colorado Page 15 of 15




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 7th day of August, 2019, a copy of the foregoing Answer to

   Complaint and Counterclaim was served on the following by electronic mail and first-class mail,

   postage prepaid:

          Andrew J. Manion
          Manion Stigger LLP
          20 N.W. First Street, Ste. 200
          Evansville, IN 47708
          ajmanion@manionstigger.com

          Bret Grunnell
          Beltzer Banger & Grunnel
          7900 E. Union Ave., Ste. 920
          Denver, CO 80237
          bret@bbglaw.com

          Counsel for Plaintiff,
          Agri-Systems d/b/a ASI Industrial



                                               /s/ Lawrence M. Prosen
                                               Lawrence M. Prosen




                                                  15
